Mr. Wickliffe moved to quash the writ of error, upon the ground, that although the decision of the Court of Appeals was in favour of the validity of the statute which had been drawn.i'n question as being repugnaut to the constitution of the. United States, the judgment of that Court was not i{ a final judgment” within the true meaning of the 25th section *136of the Judiciary Act of 1789, ch. 20. the case having been remanded to the Circuit Court of Harrison for further proceedings.a
Motion allowed.

 He cited Gibbons v. Ogden, 6 Wheat. Rep, 448.